                      Case 19-20351     Doc 34     Filed 12/03/19    Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                              FOR DISTRICT OF MARYLAND
                                  BALTIMORE DIVISION
IN RE:                                  *     CASE NO: 19-20351
Lawrence E. Leonard, Jr                        *
                                               *       CHAPTER 13
                          Debtor         *
                                         *
*        *        *       *    *    *    *   *     *    *    *                       *      *
                            MOTION FOR EXTENSION OF DEADLINE
                          FOR FILING AMENDED CHAPTER 13 PLAN

              Now comes the Debtor, by his undersigned attorney, and requests that this Honorable
Court grant an extension of time for the Debtor to file the Amended Chapter 13 Plan, and in
support thereof states as follows:
         1.       The Debtor’s Amended Plan is due to be filed no later than December 3, 2019 per
                  the Order Denying Confirmation with Leave to Amend.

         2.       Counsel, with the Debtor’s express consent, requests additional time for the
                  Debtor to file the Amended Plan because the Debtor is in the process of retaining
                  new counsel to represent him.

     WHEREFORE, the Debtor hereby requests that this Honorable Court grant an extension

for the Debtor to file the Amended Chapter 13 Plan in the above-referenced matter.

                                 /s/ Alon J. Nager, Esq.
                                 Alon J. Nager, #28551
                                 Nager Law Group, LLC
                                 8180 Lark Brown Road, Suite 201
                                 Elkridge, Maryland 21075
                                 443-701-9669
                                 Counsel for Debtor

                                   CERTIFICATE OF MAILING
                 Case 19-20351       Doc 34     Filed 12/03/19    Page 2 of 3




       I hereby certify that on this 3rd day of December 2019 a copy of the Motion for Extension

of Deadline for Filing the Amended Chapter 13 Plan in the above-captioned matter was served

electronically upon the Chapter 13 Trustee.



                                       /s/ Alon J. Nager, Esq.
                                       Alon J. Nager, #28551
                     Case 19-20351   Doc 34      Filed 12/03/19    Page 3 of 3




                      IN THE UNITED STATES BANKRUPTCY COURT
                             FOR DISTRICT OF MARYLAND
                                 BALTIMORE DIVISION
IN RE:                                 *     CASE NO: 19-20351
Lawrence E. Leonard, Jr                      *
                                             *      CHAPTER 13
                         Debtor       *
                                      *
*        *      *       *   *    *    *   *    *     *    *    *                          *
                        ORDER ON DEBTOR’S MOTION FOR EXTENSION
                          FOR FILING AMENDED CHAPTER 13 PLAN

         Upon consideration of the Debtor’s Motion for an Extension of Time to File the Amended
Chapter 13 Plan, and any response thereto, it is by the United States Bankruptcy Court for the
District of Maryland:
         ORDERED, that the deadline for filing the Amended Chapter 13 Plan is extended to the
date listed above.
Cc:
Chapter 13 Trustee
Debtor
Debtor’s Counsel
                                       END OF ORDER
